[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Diversified Financial Systems, Inc.'s (Diversified) motion to join as party plaintiff is granted as its right of relief arises "out of the same transaction or series of transactions" and presents a "common issue of land [and] fact." (Internal quotation marks omitted). Markman T.V. v. Sharp Electronics Corp. , Superior Court, judicial district of New Haven at New Haven, Docket No. 350731 (May 17, 1994, Hadden, J.); see also General Statutes § 52-104; Practice Book § 84. Furthermore, the addition of Diversified as a party plaintiff renders the defendant's motion for summary judgment moot. Accordingly, the defendant's motion for summary judgment is denied.
HICKEY, J.